DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species G in the reply filed on 04/11/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has not established that the variations are patentably distinct or mutually exclusive. Many of the stated variations may appear together on the same ice pouch system embodiments. Many of the figures illustrate different aspects of the same embodiments, and language exist in the final paragraphs of Applicant's specification to show that different combinations of features from the figures can be in the same recited embodiment. This is found to be persuasive because and the restriction is withdrawn.
Drawings
Regarding Figs. 8-13, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 23-32 are objected to because of the following informalities:  
Claim 23 is recited twice. Therefore, the claims should be renumbered 23-33.
Appropriate correction is required.

    Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words and recites “The present application”. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 28, and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 28, and 30 contains the trademark/trade name “Cordura® Classic 500D, Gore-Tex®, and CorduraTM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the waterproof layer, moisture wicking layer, blended material and, accordingly, the identification/description is indefinite.
The term “flexible enough” in claim 24 is a relative term which renders the claim indefinite. The term “flexible enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the term “waterproof layer”, and in claim 28 recites the term “waterproof lining”. However, it is unclear what the metes and bounds of the claims are.  Claim 17 recites the limitations “a pouch with at least two layers configured to allow temperature conduction from an ice reservoir surrounded by a waterproof layer” in claim 1 and “the blended material is Gore-Tex.RTM./Nylon blend with a waterproof lining” in claim 29 render the claim 29 indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding both "a waterproof layer" and “waterproof lining” as called for in independent claims 17 and 29 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03).  Clarity is advised
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 17-19, 26-30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 20040244414 A1) in view of Hubbard et al (US 4347848 A), Heward et al (US 20190200737 A1), and in further view of Jones et al (US 6675606 B1). 
Regarding claim 17, Trinh teaches an ice pouch cooler system (ice bag device 11), the system comprising: at least two layers (outer layer of container 51, and outer cover 13, as shown on figure 3) configured to allow temperature conduction from the ice reservoir (from inner container 51) surrounded by a waterproof layer (inner container 51 is preferably constructed of a liquid impermeable, e.g., waterproof, synthetic "plastic" material such as a polyethylene film, pg4 paragraph 0034) through a pouch exterior (outer portion of 11) including a moisture wicking layer (outer cover 13 is made out of flexible substrate, thereby water impermeable and sealable, pg3 paragraph 0024) to the atmosphere surrounding the pouch, whose ice reservoir (inner container 51) is filled with ice (81) and placed into the cooler reservoir (cover interior 21) and sealing the insulated cooler (via 59a and 59b).
Trinh teaches the invention as described above but fail to teach a pouch capable of holding 10-25lbs of loose ice in an ice reservoir.
However, Heward teaches a pouch (bladder 100, figure 1 of Heward) as capable of holding 10-25lbs of loose ice in an ice reservoir (large enough to accommodate a commercial bag of ice (e.g., a 5 lbs. bag of ice, etc.), paragraph 0016 of Heward. One of the ordinary skill in the art would recognize the bag is capable of holding 10-25lbs of ice).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the teachings of Trinh to include a pouch capable of holding 10-25lbs of loose ice in an ice reservoir in view of the teachings of Heward to provide a larger surface area of cooling from a larger amount of ice within the ice pouch. 
The combined teachings teach the invention as described above but fail to teach receiving the loose ice through an opening wider than the pouch.
However, Hubbard teaches receiving the loose ice (via bag 30 for receiving and retaining ice, abstract of Hubbard) through an opening wider (open end 18 of Hubbard) than the pouch (throat 34 of bag 30, as shown on figure 2 of Hubbard).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the combined teachings to include receiving the loose ice through an opening wider than the pouch in view of the teachings of Hubbard to conform with the divergence of the throat in the bag so ice may be inserted into the throat for filling of the bag.
The combined teachings teach the invention as described above but fail to teach an insulated cooler with a cooler reservoir, wherein the at least two layers of the pouch are chosen to have the temperature conduction configured to bring an internal temperature of the insulated cooler from room temperature to between 30-40 degrees Fahrenheit within less than half an hour from a time of inserting the pouch.
However, Jones teaches an insulated cooler (cooler 100 of Jones) with a cooler reservoir (cooler reservoir within cooler 100 of Jones), wherein the at least two layers (layer 220 and 230, as shown on figure 5 of Jones) of the pouch (ice pack 200 of Jones) are chosen to have the temperature conduction configured to bring an internal temperature of the insulated cooler from room temperature to between 30-40 degrees Fahrenheit within less than half an hour from a time of inserting the pouch (ice is often simply poured into the cooler along with the cooler contents and the lid closed, keeping the cooler contents at a reduced temperature (relative to an ambient temperature) for an extended period, usually at least several hours, col 1 lines 35-40 of Jones. Therefore, the pouch in the teachings of Jones is capable of reducing the internal temperature for several hours).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device of ice in the combined teachings to include an insulated cooler with a cooler reservoir, wherein the at least two layers of the pouch are chosen to have the temperature conduction configured to bring an internal temperature of the insulated cooler from room temperature to between 30-40 degrees Fahrenheit within less than half an hour from a time of inserting the pouch in view of the teachings of Jones to provide an ice pack and ice that are then placed within the cooler with cooler contents, thereby maintaining the cooler contents at a reduced temperature when the cooler lid is shut.
Further, it is understood, claim 17 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 18, the combined teachings teach wherein the pouch (bladder 100 of Heward) is filled with 10-25lbs of ice (large enough to accommodate a commercial bag of ice (e.g., a 5 lbs. bag of ice, etc.), paragraph 0016 of Heward. One of the ordinary skill in the art would recognize the bag is capable of holding 10-25lbs of ice). 
Regarding claim 19, the combined teachings teach the method of manufacturing a pouch (ice bag device 11 of Trinh), the method comprising the steps of waterproof sealing a water-resistant fabric together to define an ice reservoir (sealed fluid impermeable plastic container containing a cooling medium, pg9 paragraph 0079 of Trinh) between the fabric that can hold 10-25lbs of loose ice (large enough to accommodate a commercial bag of ice (e.g., a 5 lbs. bag of ice, etc.), paragraph 0016 of Heward. One of the ordinary skill in the art would recognize the bag is capable of holding 10-25lbs of ice). ; creating a resealable opening conduit to the ice reservoir (open lateral top edges 23 and 25, as shown on figure 3 of Trinh) that includes a portion of the opening conduit that has a width larger than a width of the ice reservoir (open end 18 is wider than throat 34 of bag 30, as shown on figure 2 of Hubbard); surrounding the fabric with a moisture-wicking layer (outer cover 13 from ice bag device is made out of flexible substrate, thereby water impermeable and sealable, pg3 paragraph 0024 of Trinh); and placing the pouch (bladder 100 of Heward) in an insulated cooler (within cooler 100 of Jones). 
Regarding claim 26, the combined teachings teach wherein one layer is a cold store (absorbent material 44 of Hubbard) that absorbs the cold from within the ice reservoir (within bag 30 where ice is inserted in, as shown on figure 2 of Hubbard) and transmits the cold over an extended period of time (via small holes 48 of 46 which gives a wicking effect, col 3 lines 34-40 of Hubbard).
Regarding claim 27, the combined teachings teach wherein the cold store includes at least one of gel (coolant gel material contained in a plastic housing which can be either flexible, pg1 paragraph 0005 of Trinh). 
Regarding claim 28, the combined teachings teach wherein the at least two layers (layers 42, 44, and 46 of Hubbard) is a blended material (formed together to make the material from which the ice pack is constructed of, col 3 lines 31-37 of Hubbard).
Regarding claim 29, the combined teachings teach wherein the blended material is Gore-Tex® / Nylon blend with a waterproof lining (outer cover 13 is made out of flexible substrate, thereby water impermeable and sealable, such as nylon, pg3 paragraph 0024 of Trinh. Therefore, one of the ordinary skill in the art would be able to determine that Gore-Tex is a waterproof fabric made out of PTFE which includes nylon with a waterproof material).
Regarding claim 30, the combined teachings teach the moisture wicking layer (absorbent material 46 of Hubbard) is a material that disperses moisture (absorbent material 46 perforated with a multitude of small holes 48 that give the material a wicking effect, permitting evaporation of water, col 3 lines 36-39 of Hubbard).
Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 20040244414 A1) in view of Hubbard et al (US 4347848 A), Heward et al (US 20190200737 A1), Jones et al (US 6675606 B1) and in further view of Harris et al (US 6336577 B1).
Regarding claim 20, the combined teachings teach the invention as described above but fail to teach wherein the water-resistant fabric is TPU and the moisture wicking layer is Cordura® Classic 500D.
However, Harris teaches wherein the water-resistant fabric is TPU (backpack cooler 10 includes a flexible enclosure 12 and the coolers can be formed of polyurethane foam materials, col 2 lines 19-21 and col 1 lines 16-18 of Harris) and the moisture wicking layer is Cordura® Classic 500D (flexible fabric 28 made out of a Cordura like material, col lines 33-35 of Harris).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device  in the combined teachings to include wherein the water-resistant fabric is TPU and the moisture wicking layer is Cordura® Classic 500D in view of the teachings of Harris to provide a backpack cooler which is thermally insulated and water-impervious, thereby allowing canned or bottled drinks or the like to be efficiently cooled by a coolant source. 
Regarding claim 21, the combined teachings teach comprising the steps of adding a cold store layer (absorbent material 44 of Hubbard) between the waterproof layer (layer 42 of Hubbard) and the moisture wicking layer (absorbent material 46 of Hubbard), and cooling the cold store layer using transmitted heat through the waterproof layer (holes 48 give the material a wicking effect, permitting evaporation of water condensing in the intermediate layer at the polyethylene interface so that the outside of the ice pack does not become wet and unsuitable for reuse because of condensation, col 3 lines 37-43 of Hubbard) from loose ice in the ice reservoir (loose ice 81 in inner container 51 of Trinh). 
Regarding claim 22, the combined teachings teach wherein the step of creating the resealable opening conduit open lateral top edges 23 and 25, as shown on figure 3 of Trinh includes adding a funnel (divergent walls 36, throat 34, and opening 18 forms a funnel shape, as shown on figure 2 of Hubbard) to the pouch (ice bag device 11 of Trinh) ) to aid with filling the ice reservoir (inner container 51 of Trinh) through the resealable opening conduit (open lateral top edges 23 and 25, as shown on figure 3 of Trinh) .
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 20040244414 A1) in view of Hubbard et al (US 4347848 A), Heward et al (US 20190200737 A1), Jones et al (US 6675606 B1), Harris et al (US 6336577 B1) and in further view of Kessler et al (US 20170224321 A1).
Regarding claim 23, the combined teachings teach the invention as described above but fail to teach wherein the self-actuating opening comprises at least one of steel bi-stable spring bands or nitinol shape memory alloy.
However, Kessler teaches wherein the self-actuating opening (opening 4068 of Kessler) comprises at least one of nitinol shape memory alloy (opening 4068 can include a reinforcement of nitinol, pg35 paragraph 0407 of Kessler).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the combined teachings to include the self-actuating opening comprises at least one of steel bi-stable spring bands or nitinol shape memory alloy in view of the teachings of Kessler to provide an opening with a reinforcement that facilitates easier insertion of ice into container. 
Regarding claim 24, the combined teachings teach wherein the funnel folds into the resealable opening conduit (funnel 38 inserted into throat 34 for filling the bag, abstract of Hubbard) and remains connected to the exterior of the pouch when not operable for filling the ice reservoir and does not affect sealing (it is inherent to know that the funnel 38 of Hubbard is used for filling bag with ice and removed when completed filling to use the ice pouch).
Regarding claim 25, the combined teachings teach wherein the pouch (ice packs 200 of Jones) is flexible enough (ice pack 200 comprises a flexible substantially water-tight bag, col 2 lines 23-26 of Jones) to take the shape of the interior (two such [flattened] ice packs placed within cooler, abstract of Jones) of the cooler reservoir (ice pack container with a dispensing opening is partially filled with water, frozen, and then placed in the cooler along with cooler contents, abstract of Jones).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 20040244414 A1) in view of Hubbard et al (US 4347848 A), Heward et al (US 20190200737 A1), Jones et al (US 6675606 B1) and in further view of and Harris et al (US 6336577 B1).
Regarding claim 31, Trinh teaches an ice pouch cooler system (ice bag device 11), the system comprising: at least two layers (outer layer of container 51, and outer cover 13, as shown on figure 3) configured to allow temperature conduction from the ice reservoir (from inner container 51) surrounded by a waterproof layer (inner container 51 is preferably constructed of a liquid impermeable, e.g., waterproof, synthetic "plastic" material such as a polyethylene film, pg4 paragraph 0034) through a pouch exterior (outer portion of 11) including a moisture wicking layer (outer cover 13 is made out of flexible substrate, thereby water impermeable and sealable, pg3 paragraph 0024) to the atmosphere surrounding the pouch, whose ice reservoir (inner container 51) is filled with ice (81) and placed into the cooler reservoir (cover interior 21) and sealing the insulated cooler (via 59a and 59b).
Further, it is understood, claim 31 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Trinh teaches the invention as described above but fail to teach a pouch capable of holding 10-25lbs of loose ice in an ice reservoir.
However, Heward teaches a pouch (bladder 100, figure 1 of Heward) as capable of holding 10-25lbs of loose ice in an ice reservoir (large enough to accommodate a commercial bag of ice (e.g., a 5 lbs. bag of ice, etc.), paragraph 0016 of Heward. One of the ordinary skill in the art would recognize the bag is capable of holding 10-25lbs of ice).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device of ice in the teachings of Trinh to include a pouch capable of holding 10-25lbs of loose ice in an ice reservoir in view of the teachings of Heward to provide a larger surface area of cooling.
The combined teachings teach the invention as described above but fail to teach receiving the loose ice through an opening wider than the pouch, and wherein the opening has a waterproof sealing mechanism selected from at least one of a roll-top closure, snaps, a zipper, hook and loop, or a buckle.
However, Hubbard teaches receiving the loose ice (via bag 30 for receiving and retaining ice, abstract of Hubbard) through an opening wider (open end 18 of Hubbard) than the pouch (throat 34 of bag 30, as shown on figure 2 of Hubbard), and wherein the opening (opening 18 of Hubbard) has a waterproof sealing mechanism selected from at least one of a roll-top closure (closure member 50, is positioned against one side of ice pack 10 and the outer portion of throat 34 is folded over member 52, therefore compressing the seal, col 4 lines 32-45 of Hubbard).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the combined teachings to include receiving the loose ice through an opening wider than the pouch, and wherein the opening has a waterproof sealing mechanism selected from at least one of a roll-top closure, snaps, a zipper, hook and loop, or a buckle in view of the teachings of Hubbard to conform with the divergence of the throat in the bag so ice may be inserted into the throat for filling of the bag, and to use a closure member which seals the throat of the bag when it has been filled.
However, Jones teaches an insulated cooler (cooler 100 of Jones) with a cooler reservoir (cooler reservoir within cooler 100 of Jones), wherein the at least two layers (layer 220 and 230, as shown on figure 5 of Jones) of the pouch (ice pack 200 of Jones) are chosen to have the temperature conduction configured to bring an internal temperature of the insulated cooler from room temperature to between 30-40 degrees Fahrenheit within less than half an hour from a time of inserting the pouch (ice is often simply poured into the cooler along with the cooler contents and the lid closed, keeping the cooler contents at a reduced temperature (relative to an ambient temperature) for an extended period, usually at least several hours, col 1 lines 35-40 of Jones. Therefore, the pouch in the teachings of Jones is capable of reducing the internal temperature for several hours).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the combined teachings to include an insulated cooler with a cooler reservoir, wherein the at least two layers of the pouch are chosen to have the temperature conduction configured to bring an internal temperature of the insulated cooler from room temperature to between 30-40 degrees Fahrenheit within less than half an hour from a time of inserting the pouch in view of the teachings of Jones to provide an ice pack and ice that are then placed within the cooler with cooler contents, thereby maintaining the cooler contents at a reduced temperature when the cooler lid is shut. 
The combined teachings teach the invention as described above but fail to teach wherein the waterproof layer is selected from TPU, nylon, or Gore-Tex, and wherein the moisture wicking layer includes CorduraTM fabric.
However, Harris teaches wherein the waterproof layer is selected from TPU (backpack cooler 10 includes a flexible enclosure 12 and the coolers can be formed of polyurethane foam materials, col 2 lines 19-21 and col 1 lines 16-18 of Harris) and wherein the moisture wicking layer includes CorduraTM fabric (flexible fabric 28 made out of a Cordura like material, col lines 33-35 of Harris).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the combined teachings to include the waterproof layer is selected from TPU, nylon, or Gore-Tex, and wherein the moisture wicking layer includes CorduraTM fabric in view of the teachings of Harris to provide a backpack cooler which is thermally insulated and water-impervious, thereby allowing canned or bottled drinks or the like to be efficiently cooled by a coolant source. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 20040244414 A1) in view of Hubbard et al (US 4347848 A), Heward et al (US 20190200737 A1), and in further view of Jones et al (US 6675606 B1) and in further view of Thatcher (US 5941640).
Regarding claim 32, the combined teachings teach the invention as described above but fail to teach further comprising a step of coupling the fabric together across the ice reservoir to define a channel edge that segments two adjacent areas of the ice reservoir.
However, Thatcher teaches further comprising a step of coupling the fabric together across the ice reservoir (via coupling of sheets 114 and 118 which forms the bladder, col 5 lines 19-21 of Thatcher) to define a channel edge that segments two adjacent areas of the ice reservoir (as illustrated below on figure 5 of Thatcher).

    PNG
    media_image1.png
    522
    733
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice bag device in the combined teachings to include comprising a step of coupling the fabric together across the ice reservoir to define a channel edge that segments two adjacent areas of the ice reservoir in view of the teachings of Thatcher to prevent excess lateral movement of liquid stored in the containment area when the bladder is used. 
Regarding claim 33, the combined teachings teach steps of filling the ice reservoir (within bottom portion 104 of Heward) with 10-25lbs of loose ice (large enough to accommodate a commercial bag of ice (e.g., a 5 lbs. bag of ice, etc.), paragraph 0016 of Heward. One of the ordinary skill in the art would recognize the bag is capable of holding 10-25lbs of ice); and sealing (via closing member 50 of Hubbard) the opening conduit (open end 18 of Hubbard) to hold the ice of the pouch (a closure member is provided for sealing the throat of the bag when the bag has been filled with ice, abstract of Hubbard).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763